EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bartholomew Seeley on 02/18/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

(Currently Amended) An information processing apparatus comprising: one or more processors programmed to cause the information processing
apparatus to function as:
an image acquisition unit configured to acquire a captured image obtained by capturing an image of a target object to be gripped by a gripping device;
an image feature point detection unit configured to detect a plurality of image feature points in the captured image;
a generation unit configured to generate a plurality of groups of image feature points in which a distance and direction between respective image feature points appear repeatedly in common from the plurality of image feature points, wherein the plurality of groups of image feature points include a first group and a second group, wherein the image feature points included in the first group are similar in image  
feature to the image feature points included in the second group, and wherein the first group and the second group do not overlap with each other;
a similar structure detection unit configured to detect, from the captured image, a boundary of a group of , of the plurality of groups of image feature points, in the captured image acquired by the image acquisition unit, wherein detecting the boundary of the group of image feature points includes clustering the image feature points based on a feature of the image feature points; and
a gripping position determining unit configured to determine the gripping position at which the gripping device grips the target object based on the position of the boundary detected by the similar structure detection unit.

(Currently Amended) The information processing apparatus according to claim 1, wherein the similar structure detection unit detects the boundary of the group   of image feature points by clustering the plurality of image feature points further based on the relative-position relationship of the image feature points.

3.	(Canceled)

4.	(Currently Amended) The information processing apparatus according to claim 1, wherein the gripping position determining unit determines the gripping position further based on the group of 

5.	(Original) The information processing apparatus according to claim 1, wherein the gripping position determining unit assigns priority order for gripping to a
plurality of gripping positions.


6.	(Currently Amended) The information processing apparatus according to claim 5, wherein
the gripping device is provided in a manipulator of a robot system having the manipulator, and
the information processing apparatus further comprises a control unit configured to control the manipulator.


7–15. (Canceled)

(Currently Amended) The information processing apparatus according to claim 1, further comprising:
a display unit configured to display the group of 

(Currently Amended) A method for processing information, the method comprising:
acquiring a captured image obtained by capturing an image of a target object to be gripped by a gripping device;
detecting a plurality of image feature points in the captured image; generating a plurality of groups of image feature points in which a
distance and direction between respective image feature points appear repeatedly in common from the plurality of image feature points, wherein the plurality of groups of image feature points include a first group and a second group, wherein the image feature points included in the first group are similar in image feature to the image  
feature points included in the second group, and wherein the first group and the second group do not overlap with each other;
detecting, from the captured image, a boundary of a group of , of the plurality of groups of image feature points, in the acquired
captured image, wherein detecting the boundary of the group of image feature points includes clustering the image feature points based on a feature of the image feature points; and
determining the gripping position at which the gripping device grips the target object based on the position of the detected boundary. 




(Currently Amended) A robot system comprising:
an imaging device configured to capture an image of a target object; and an information processing apparatus, wherein
the information processing apparatus comprises one or more processors programmed to cause the information processing apparatus to function as:
an image acquisition unit configured to acquire a captured image obtained by capturing the image of a target object to be gripped by a gripping device from the imaging device;
an image feature point detection unit configured to detect a plurality of image feature points in the captured image;
a generation unit configured to generate a plurality of groups of image feature points in which a distance and direction between respective image feature points appear repeatedly in common from the plurality of image feature points, wherein the plurality of groups of image feature points include a first group and a second group, wherein the image feature points included in the first group are similar in image  
feature to the image feature points included in the second group, and wherein the first group and the second group do not overlap with each other;
a similar structure detection unit configured to detect, from the captured image, a boundary of a group of , of the plurality of groups of image feature points, in the captured image acquired by the image acquisition unit, wherein detecting the boundary of the group of image feature points includes clustering the image feature points based on a feature of the image feature points; and
a gripping position determining unit configured to determine the gripping position at which the gripping device grips the target object based on the position of the boundary detected by the similar structure detection unit.








(Currently Amended) The robot system according to claim 18, further comprising the gripping device.

(Currently Amended) The robot system according to claim 19, further comprising a manipulator, wherein
the gripping device is provided in the manipulator, and
the information processing apparatus further comprises a control unit configured to control an orientation of the manipulator.

(Canceled)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/RACHID BENDIDI/ Primary Examiner, Art Unit 3667